Case 1:20-cv-02172-RM-NYW Document 46 Filed 11/23/20 USDC Colorado Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-02172-RM-NYW

  LINDSAY MINTER,
  PASTOR THOMAS MAYES,
  KRISTIN MALLORY,
  TYLER SPRAGUE,
  ALISSIA ACKER,
  IRMA JOLENE FISHER, and
  TOBIAS HOPP, on behalf of themselves, and others similarly situated,

  Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, et al.

          Defendants.


           STIPULATED MOTION TO CONTINUE SCHEDULING CONFERENCE


          The parties, by and through undersigned counsel and pursuant to D.C.COLO.LCivR 6.1,

  hereby request that the Scheduling Conference set for December 9, 2020 be vacated and reset for

  a date subsequent to January 15, 2021.

          IN SUPPORT THEREOF, the parties state as follows:

          1.     Due to the filing of the Amended Complaint and pursuant to a prior motion, the

  Court reset the Scheduling Conference for December 9, 2020. [ECF No. 24.]

          2.     Plaintiffs have asserted ten (10) claims for relief, against various entities and

  individuals, delineated in four hundred and four (404) separate allegations.
Case 1:20-cv-02172-RM-NYW Document 46 Filed 11/23/20 USDC Colorado Page 2 of 4




         3.      Since the time the Scheduling Conference was reset additional counsel entered

  appearances on behalf of several of the newly added Defendants. Counsel on behalf of Arapahoe

  County entered their appearances on November 2, 2020 [ECF Nos. 32 & 33]. Counsel on behalf

  Jefferson County entered their appearances on November 4, 2020 [ECF Nos. 37 & 38]. Counsel

  for Jeanette Rodriquez entered his appearance on November 11, 2020 [ECF No. 39]. And,

  Counsel on behalf of the forty-one (41) individually named officers from Aurora, entered their

  appearances on November 19, 2020 [ECF Nos. 40, 41, 42, & 43]. Given the timing of these

  matters, counsel for all parties have not had an opportunity to confer regarding the scheduling

  order, nor have the parties been able to agree on a date to conduct a Rule 26(f) conference.

         4.      Counsel for the Defendants are in the process of reviewing relevant documents,

  conferring – in a preliminary nature – with their clients, and analyzing footage from body worn

  cameras. Moreover, this matter presents complex case management considerations stemming

  from the claims asserted and the class action allegations against over fifty individual and entity

  defendants.

         5.      In the interest of fairness and judicial economy, the parties request that the current

  Scheduling Conference set for December 9, 2020 be vacated and reset for a time following

  January 15, 2021.1 This will conserve the resources of the Court and the parties by allowing

  counsel sufficient time to fully evaluate the inherent complexities presented and to meaningfully

  confer and participate in the preparation of a single Scheduling Order, while reducing the need

  for later amendment(s).



  1
   The parties note that January 15, 2021 is the date requested (via ECF No. 44) for the new
  uniform responsive pleading deadline for all Defendants.
                                                   2
Case 1:20-cv-02172-RM-NYW Document 46 Filed 11/23/20 USDC Colorado Page 3 of 4




         6.      Additionally, vacating and resetting the Scheduling Conference will enable the

  parties to better address and discuss – in a more meaningful fashion – the factual and legal issues

  attendant to the claims and defenses, as well as providing a more realistic assessment of the

  needs of the case and timing considerations. Finally, vacating and resetting the Scheduling

  Conference will enable the parties to engage in a more informed and thorough manner with the

  Court and counsel.

         7.      There will be no undue delay to this litigation and no party will be prejudiced

  by the relief requested herein.

         8.      Due to the evolving procedural posture of this case, there have been two prior

  requests to vacate the Scheduling Conference and the Court has granted each such request. [ECF

  Nos. 16 and 24.]

         9.      In accordance with D.C.COLO.LCivR 6.1(c), undersigned counsel have served a

  copy of the motion on their clients.

         WHEREFORE, the parties respectfully request that the court enter an order vacating the

  Scheduling Conference and resetting same for a date subsequent to January 15, 2021.




                                                  3
Case 1:20-cv-02172-RM-NYW Document 46 Filed 11/23/20 USDC Colorado Page 4 of 4




  SGR, LLC                                BRUNO, COLIN & LOWE, P.C.

  /s/ Eric M. Ziporin                     /s/ Marc Colin
  Eric M. Ziporin                         Marc Colin
  3900 E. Mexico Avenue, Suite 700        1900 Broadway, Suite 3100
  Denver, Colorado 80210                  Denver, CO 80202
  (303) 320-0509                          (303) 831-1099
  trice@sgrllc.com                        Counsel for the Aurora Officer
  eziporin@sgrllc.com                     Defendants
  jeddy@sgrllc.com
  Counsel for City of Aurora Defendants


  JEFFERSON COUNTY                        ARAPAHOE COUNTY ATTORNEY’S
  ATTORNEY’S OFFICE                       OFFICE

  /s/ Rachel Bender                       /s/ Writer Mott
  Rachel Bender                           Writer Mott
  Assistant County Attorneys              5334 S. Prince Street
  100 Jefferson County Parkway, # 5500    Littleton, Colorado 80120-1136
  Golden, Colorado 80419                  (303) 795-4609
  (303) 271-8900                          Counsel for the Arapahoe County
  rklymkow@jeffco.us                      Defendants
  rbender@jeffco.us
  Counsel for the Jefferson County
  Defendants


  LASATER & MARTIN, P.C.                  KILLMORE, LANE 7 NEWMAN, LLP

  /s/ Peter H. Doherty                    /s/ Andy McNulty
  Peter H. Doherty                        Andy McNulty
  8822 S. Ridgeline Blvd., Ste. 405       1543 Champa Street, Suite 400
  Highlands Ranch, Colorado 80129         Denver, Colorado80202
  (303) 730-3900                          (303) 571-1000
  peter@lasaterandmartin.com              amcnulty@kln-law.com
  Counsel for Jeanette Rodriguez,         Counsel for Plaintiffs
  Defendant




                                            4
